Citation Nr: 1032350	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  03-18 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a skin disorder, claimed as 
due to herbicide exposure.

2.  Entitlement to service connection for hepatitis C.

[The claims for increased ratings for degenerative arthritis of 
the cervical spine and posttraumatic stress disorder (PTSD); and 
earlier effective dates for the grants of service connection for 
PTSD, a total rating based upon individual unemployability, and 
basic eligibility for Dependents' Education Assistance are 
addressed in a separate and simultaneously issued Board 
decision.]


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to April 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee in February 2003 and September 2004.  In part, the 
February 2003 rating decision denied service connection for 
hepatitis C.  The September 2004 rating decision concluded that 
new and material evidence had not been received to reopen the 
claim for service connection for skin rash.

The Veteran's claims were initially denied in a March 2006 Board 
decision, but these denials were vacated in an August 2008 
decision of the United States Court of Appeals for Veterans 
Claims (Court).  The Board subsequently remanded this case in 
March 2009; the separate and concurrently issued Board decision 
addresses the other matters included in the March 2009 remand in 
light of a hearing by a different Veterans Law Judge concerning 
those issues.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.




REMAND

In the March 2009 remand, and in light of the August 2008 Court 
decision, the RO/AMC was requested to furnish to the Veteran a 
notice letter as to the new and material evidence claim 
addressing the requirements of Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Kent requires a notice letter that describes the type of 
evidence and information that would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  

Unfortunately, the June 2009 notice letter contains misleading 
and incomplete information.  In this letter, the RO noted the 
following:

You were previously denied service connection for 
skin rash due to Agent Orange exposure.   You were 
notified of the decision on September 10, 2004.  The 
appeal period for that decision has expired and the 
decision is now final.  In order for us to reopen 
your claim, we need new and material evidence.  Your 
claim was previously denied because not new and 
material.  The evidence you submit must be new and 
relate to this fact.

The first problem with this letter is that the decision of which 
the Veteran was notified in September 2004 is actually the 
currently appealed rating decision, not the prior denial.  In 
fact, the Veteran's claim had previously been denied in a March 
2002 Board decision and, most recently prior to the appealed 
rating decision, the February 2003 rating decision that denied 
service connection for hepatitis C also concluded that new and 
material evidence had not been received to reopen the claim for 
service connection for a skin rash.  It is this decision to which 
the RO should have referred, and such a procedural error requires 
a remand for correction.  See 38 C.F.R. § 19.9 (2009).  

Second, the letter is inadequate in terms of setting forth the 
elements required to establish service connection that were found 
insufficient in the previous denial.  The RO instead made a 
generic reference to the claim being "previously denied because 
not new and material."  Given that there is no separate section 
of the letter addressing the definition of those terms under 
38 C.F.R. § 3.156(a), it would not be reasonable to expect that 
the Veteran would be aware of the type of evidence needed to 
substantiate his claim.  This is yet another area where a further 
notice letter must provide greater clarification.

The Board does acknowledge that the June 2009 notice letter was 
adequate as to the claim for service connection for hepatitis C, 
in terms of the remand request and the evidence then of record.  
Further development, however, is required in light of 
subsequently developed evidence.

Notably, the claims file contains two VA examination reports, 
dated in December 2003 and October 2009, that appear to link 
hepatitis C to prior substance abuse.  The October 2009 VA 
examiner, however, also considered the question of whether the 
Veteran's substance abuse was "the result of self-medicating 
PTSD symptoms."  This examiner went on to state that, "as to 
the likelihood that alcohol and drug abuse is the result of self-
medicating PTSD symptoms: I cannot resolve this issue without 
resort to mere speculation."  The examiner went on to note the 
Veteran's history of substance abuse without further explaining 
why an opinion as to the role of "self-medicating" PTSD could 
not be resolved without mere speculation.

In this regard, the Board notes that United States Court of 
Appeals for the Federal Circuit (Court) has held that there can 
be service connection for compensation for an alcohol or drug 
abuse disability acquired as secondary to, or as a symptom of, a 
Veteran's disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001).  The Federal Circuit indicated compensation could 
only be paid if the Veteran can adequately establish that his 
alcohol or drug abuse disability is secondary to or is caused by 
his primary service-connected disorder, with this only resulting 
where there is clear medical evidence establishing that the 
alcohol or drug abuse disability is indeed caused by a primary 
service-connected disability, and where the alcohol or drug abuse 
disability is not due to willful wrongdoing.  Id.

Given the holding of Allen, the Board finds that further 
development is needed and that the claim for service connection 
for hepatitis C should be expanded to include consideration of 
whether such disability was incurred or aggravated as secondary 
to the service-connected PTSD.  Because this claim has now been 
expanded to include consideration of 38 C.F.R. § 3.310 (2009), 
the Veteran will need to be provided with 38 C.F.R. § 3.159(b) 
(2009) notice of that regulation and of the evidence needed to 
establish a secondary service connection claim.  The Board also 
notes that the October 2009 "cannot resolve this issue without 
resort to mere speculation" opinion is inadequate under Jones v. 
Shinseki, 23 Vet. App. 382 (2010).  In this decision, the Court 
made it clear that opinions where the examiner is unable to 
provide an etiological opinion without resort to mere speculation 
will not be adequate except in those limited instances where 
required information is missing or can no longer be obtained, or 
current medical knowledge yields multiple possible etiologies 
with none more likely than not the cause of the claimed 
disability.  As those circumstances have not been demonstrated in 
this case, a further opinion is "necessary" under 38 U.S.C.A. 
§ 5103A(d) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A, the need for additional evidence 
regarding the claims on appeal.  This 
letter must inform the Veteran about the 
information and evidence that is necessary 
to substantiate the claims and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type of 
evidence that is expected to be furnished 
by the Veteran.  

As to the issue of whether new and material 
evidence has been received to reopen a 
claim for service connection for a skin 
disorder, the Veteran must be notified that 
his claim was previously denied in a March 
2002 Board decision and in a February 2003 
rating decision.  The letter must also 
contain a description of why, in those 
decisions, the Board and the RO determined 
that new and material evidence had not been 
received to reopen his claim (i.e., the 
absence of evidence indicating a nexus 
between a current skin disability and 
service, including exposure to Agent 
Orange). 

As to the claim for service connection for 
hepatitis C, the letter should reference 
the provisions of 38 C.F.R. § 3.310 and 
must contain a description of the type of 
evidence needed to show that substance 
abuse due to PTSD caused or aggravated his 
hepatitis C.

2.  Then, the Veteran should be afforded a 
VA examination, with an appropriate 
examiner possessing experience with hepatic 
diseases, to determine the nature and 
etiology of the claimed hepatitis C.  The 
examiner must review the claims file in 
conjunction with the examination.    

All tests and studies deemed necessary by 
the examiner should be performed.  Based on 
a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
hepatitis C.  The examiner is also 
requested to offer an opinion as to whether 
it is at least as likely as not (e.g., a 
50 percent or greater probability): 1) that 
the diagnosed disorder was caused or 
worsened due to a history of substance 
abuse; and 2) that the history of substance 
abuse was a direct result of the Veteran's 
PTSD (i.e., "self-medicating").  If the 
examiner find that substance abuse is the 
cause, but that such substance abuse is not 
attributable to PTSD, he or she should so 
state.  

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

3.  After completion of the above 
development, the Veteran's claims should be 
readjudicated, with the hepatitis C claim 
considered under 38 C.F.R. § 3.310 in 
relation to PTSD and claimed secondary 
substance abuse.  If the determination of 
either claim remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

